Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 1 of 17
    Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 2 of 17



                                 Summary

    Gregory Pierre Hayden ("Hayden"), along with several co­
conspirators were identified taking over victims' cell phones in
order to gain unauthorized access to their bank accounts.            As
such, the FBI now seeks an arrest warrant.
                            I.   INTRODUCTION

     1.   I am a Special Agent ("SA") with the Federal Bureau of
Investigation and have been since June 2010.         I am currently
assigned to a criminal cyber squad, where I investigate computer
intrusions and other technology-based crimes.         As part of my
responsibilities, I investigate cybercrimes involving the
unauthorized intrusions into a computer, cell phone, or network,
and certain technology related frauds.        I have received training
in computer security and investigations involving computers,
cell phones, and the Internet.       For example, in addition to 20
weeks at the FBI Academy as a Special Agent, I have several
certifications in computer forensics, incident response, cell
phone hacking techniques, and cell phone forensics.
     2.   The facts set forth in this affidavit are based upon
Affiant's own personal observations, training, and experience,
as well as information obtained during this investigation from
other sources including:     (a) other agents from the FBI, and
other law enforcement personnel involved in this investigation,
(b) statements made or reported by various witnesses with
personal knowledge of relevant facts; and (c) my review of
records obtained during the course of this investigation, as
    Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 3 of 17



well as summaries and analyses of such documents and records
that have been prepared by others.
     3.   I make this affidavit in support of an application for
a warrant to arrest the defendant for violations of 18 U.S.C. §§
1028(a)(7) (fraud and related activity in connection with
identification documents, authentication features, and
information), 1030(a)(5) (A) (fraud and related activity in
connection with computers), 371 (conspiracy to commit fraud and
related activity in connection with computers as it relates to
18 U.S.C. § 1030(a) (5)(A)) and 371 (conspiracy to commit fraud
and related activity in connection with computers as it relates
to 18 u.s.c. § 1030(a)(4)) (collectively, the "Subject
Offenses").    Because this affidavit is submitted for the limited
purpose of obtaining this arrest warrant, I have not set forth
each and every fact I have learned in connection with this
investigation. Where conversations and events are referred to
herein, they are related in substance and in part, and where
figures and calculations are set forth herein, they are
approximate.



                    II. SUMMARY OF PROBABLE CAUSE

     4.   This application for an arrest warrant is made in
connection with an investigation of "SIM-jacking."           SIM-jacking
is where unknown subjects gain unauthorized access to a victim's
phone by fraudulently copying a phone's Subscriber
Identification Module card ("SIM card") assigned by the victim's
cell phone provider.     A SIM card is piece of hardware that
    Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 4 of 17



allows a device, like a cellular phone, to communicate with a
service provider.     The SIM card is what connects the service to
an account; essentially, with a SIM card one can make calls,
receive texts, and use the Internet from that particular
account.   Once a subject engaged in SIM-jacking has access to
the phone calls and text messages for the phone, s/he is able to
exploit the victim's use of two-factor authentication to gain
access to the victim's online accounts.
     5.    The investigation has identified 79 victims who have
had their cell phone accounts compromised and, subsequently,
attempts were made to access their financial accounts.            Based on
video surveillance, interviews, application logs, and other
investigative techniques, the FBI has identified Hayden, as the
person who had conducted the SIM swaps as a Mobilelink LLC
("Mobilelink") employee.


                    III. STATEMENT OF PROBABLE CAUSE

     A.    Background Regarding SIM-jacking

     6.       Hayden and/or other subjects fraudulently copied 79
victims' SIM cards and then exploited a weakness in certain
types of two-factor authentication.        Two-factor authentication
is used by many online providers to increase the security around
an online account.     One common example is for Grnail, where the
online provider (Google) allows a user to turn on two-factor
authentication and have a code texted to the user's phone.             The
user then enters this code when using the Google account to help
authenticate that he or she is, in fact, the user, when logging
    Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 5 of 17



into the Gmail account from a phone.       Additionally, financial
institutions will often send a code to the registered cell phone
if a password reset request has been made.         Hayden and others
used this weakness to gain unauthorized access to victims'
personal and financial accounts.
        7.     SIM-jacking occurs when a subject obtains access to
the user's cell phone account (the account access is often
enabled by the phone's SIM card).       This can occur when an
employee of the cell phone provider conducts a SIM swap without
the victim's knowledge (although there are other ways for a
subject to illicitly gain access to the victim's cell phone
account)
        8.     In this instance, Hayden conducted 79 SIM swaps on the
victims' accounts.       AT&T/Mobilelink confirmed for all 79 SIM
swaps, the actual customers notified AT&T/Mobilelink that they
had not authorized a SIM swap.       Many cell phone providers
provide additional security by adding a PIN so that the
customer's account cannot be accessed without the PIN.           However,
employees can bypass the PIN by entering the last four digits of
the customer's social security number.
        9.     Based off past investigations, SIM-jacking subjects
often conduct research on the victims prior to the actual SIM
swap.        Generally, the subjects gain access to the victim's name,
date of birth, social security number, address, and other
personally identifiable information ("PII").         The PII is then
used to validate account information, create other accounts, or
socially engineer administrators to gain access.          Additionally,
    Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 6 of 17



SIM-jacking subjects also may have additional financial
information to more efficiently conduct the fraud.          With the
hack of Equifax data (147 million customers) around September
2017 and Experian around October 2013, many victims' financial
data was also compromised and sold online which provided their
financial accounts and other information.        Investigations show
that subjects had documents indicating the financial accounts
and amounts of money in each of the victims' accounts.
     10.    The result of SIM-jacking is that the subject can gain
access to virtually all communications sent to the victim's
phone - including any two-factor authentication codes that could
be used to access the victim's e-mail and financial accounts.
Once a subject has successfully SIM-jacked a phone, it is
relatively easy for the subject to use the phone to access other
online accounts of the victim without authorization.
     B.     Mobilelink, LLC.
     11.    Mobilelink, LLC is an authorized Cricket Wireless and
AT&T retailer.
     12.    On May 20, 2020, Mobilelink contacted the
FBI regarding SIM swapping activities being conducted by one of
their employees, Hayden.       Hayden was hired by Mobilelink in
January 2019 as a Retail Sales Consultant and worked at the
Missouri City, Texas location, which is in the Southern District
of Texas.
     13.     According to AT&T, between November 2019 and April
2020, Hayden conducted 79 suspicious SIM swaps.          Based on a
preliminary investigation conducted by AT&T, all 79 customers
    Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 7 of 17



had called AT&T to report an unauthorized SIM swap on their
account.   Based on data provided by AT&T/Mobilelink, between
November 2019 and May 2020, Hayden's account conducted 212 SIM
swaps, of which 81 were determined to be suspicious 1.
     14.    AT&T and their retailers use a system called OPUS to
manage user accounts.     AT&T owns the OPUS database and system.
Often the sales consultants interact with the OPUS database
using a tablet.    Each sales consultant has a uni que user ID and
password which is used to access the database.          Customer records
are locked with a PIN code to prevent unauthorized
access.    However, the PIN can be bypassed by a sales consultant
by entering in the last four digits of the customer's social
security number.    Social security numbers are not available to
Mobilelink employees through the OPUS database.          For all 79
customers, which Hayden's account switched, the PIN had been
bypassed using the customer's social security number.
     C.     Legitimate SIM swap process
     15.    Based off information provided by AT&T, legitimate SIM
card changes (a.k.a SIM swaps) are common occurrences primarily
for customers upgrading wireless devices; customers suffering
from lost, stolen, damaged wireless devices; customers with
technical issues; and/or customers' specific requ ests.
     16.    After a legitimate request for a SIM swap, the
customer's wireless number is used to access the account.             Next
the customer provides a valid government-issued photo ID.             If


     1 81 SIM swaps were conducted, two on duplicate accounts
resulting in 79 unique victims
    Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 8 of 17




the ID has a bar code then it is scanned but can be bypassed and
the system will record "DL will not scan" or a similar notation.
Then the customer's name is entered followed by the ID and ID
card expiration date.    Next the passcode for the account is
entered.   If the passcode is not known or is incorrect, the
"forgot/does not know passcode" box is checked in the system and
three options are provided.      Option 1: a six-digit PIN is sent
via text to the active wireless number on the account.           Option
2: a PIN is sent to an e-mail address on the account.           Option 3:
the last for digits of the account holder's Social Security
Number are entered for validation and an explanation entered
into the system for why the PIN could not be received.
     17.   After the account has been validated, a SIM card
change is initiated by clicking the device that needs the SIM
swap and a new SIM card is either scanned or manually entered
into the text box below the active SIM card number.           After the
transaction is submitted, the SIM card change is completed.
     18.   Prior to starting as an employee at Mobilelink, Hayden
was required to take training on the OPUS system and its
authorized use.    A screenshot of the training provided by
Mobilelink stated the following: "Retail is only allowed to
authenticate a customer in face-to-face transactions.            All
customers must present valid, government-issued photo ID with
the name on the ID matching the name on the account and image
matching the person present." Mobilelink also informed your
affiant that any unauthorized SIM swap was not an authorized use
of the OPUS database and in violation of the training provided.
    Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 9 of 17




    D.     Six SIM swaps conducted by Hayden on April 14, 2020

     19.   On April 14, 2020 six fraudulent SIM swaps were
conducted by Hayden.    Based on logs provided by AT&T/Mobilelink,
Hayden's OPUS user account, GH1529, conducted six SIM swaps
between 2:00 p.m. and 3:19 p.m. CST.        Every SIM swap used
Hayden's user account from IP address 50.208.69.2 which is
registered to the Mobilelink store where Hayden worked.            Based
on conversations with AT&T and Mobilelink, once Hayden initiated
a transaction on the OPUS database, the information would be
transferred from the OPUS tablet to the store router where it
would be sent to a server for authentication.          AT&T has
confirmed that data is stored in redundant locations in varied
locations to protect the data against destruction and loss.
These locations are purposely placed in distant locations so
that a natural disaster would not destroy all of the data.
Analysis of the victims' locations also indicated that they
resided in numerous states to include Texas, North Carolina,
Florida, New York, Michigan, Pennsylvania, Nevada, California,
Connecticut, Oklahoma, Georgia, Alabama, New Jersey, Indiana,
Montana, West Virginia, and elsewhere.         Based on my knowledge
and experience, the information from the victims is generally
collected at their location and also stored in a number of areas
around the world for redundancy purposes which would likely
include other locations outside the Southern District of Texas.
   Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 10 of 17




    20.    In order to conduct the SIM swap, Hayden must have had
either the customer's PIN or last four of their social security
number to authorize the swap.      OPUS logs further indicate that
the 79 SIM swaps bypassed the user PIN by using the last four
digits of the victims' social security number. Based on
surveillance video, Hayden appears to have used his cell phone
to get the social security information and transferring SIM
number.    Based on my training and experience, criminals often
need to communicate important information to each other such as
the social security number for a victim.        The most common method
of communication is via cell phone, either through text message
or another messaging application.
     21.    On April 14, 2020 at 2:00 p.m. CST, AT&T customer
S.C. had been using her cell phone in the O'Fallon, Missouri
region when the SIM swap occurred.       The cell phone number then
became active in the South Florida region where calls were made
to Bank of America and Fidelity Investments.         Around the time of
the swap, S.C. had been using an iPhone XR; once the swap
occurred, the account was being used by an iPhone SC in South
Florida.    S.C. also received numerous amounts of spam calls
moments before the SIM swap occurred which prevented her from
calling AT&T.    The password on S.C. 's Fidelity bank account was
changed and a voice verification code had been set to prevent a
password change.   Fidelity told S.C. that the person who enabled
the voice code had provided the correct name, date of birth,
address, and social security number.        S.C. successfully
prevented any unauthorized activity by freezing the
   Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 11 of 17




account. S.C. confirmed that she never used an iPhone 5C nor did
she authorize its use.     Records from Fidelity Investments
indicate that multiple 2FA notifications were sent to S.C. 's
registered phone number and the PIN was reset.         On April 15,
2020, a person claiming to be S.C. called requesting a $5,400
wire be sent to Ebony Glass, 23027 South West 109 th Ave., Miami,
FL 33170.    Fidelity Investments did not believe the voice was
consistent with the account owner and deleted the request before
it was completed.    Based on surveillance from inside the store
located in Missouri City, Texas, when the swap occurred, Hayden
was sitting in the store interacting with his cell phone and
then using an OPUS tablet.     No customers were seen in the
store and call records from Mobilelink indicate there was only
one call from an unrelated number several minutes before the SIM
swap was completed.    S.C. confirmed that she did not authorize
a SIM swap.
     22.    On April 14, 2020 at 2:27 p.m. CST, AT&T customer V.O.
had been using his cell phone in the Kentucky region when the
SIM swap occurred.    The cell phone number then became active in
the South Florida region.     v.o. received a text message that his
AT&T service was switching to a new phone and then his phone
ceased working.     Records from Fidelity Investments indicate that
on April 14, 2020 multiple 2FA notifications were sent to V.O. 's
registered cell phone number.      An individual called Fidelity
Investments claiming to be V.O. regarding a wire transfer of
$7,432.     Fidelity Investments advised that there were
insufficient funds and the caller hung up.         v.o. confirmed that
    Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 12 of 17



he did not call regarding the wire transfer.          Around the time of
the swap, surveillance video from the store in Missouri City,
Texas showed Hayden looking at information on his phone and then
interacting with the OPUS tablet.        Mobilelink phone records show
the only call to the store around the time of the SIM swap was
approximately 29 minutes prior.       V.O. confirmed that he did not
authorize the SIM swap.
     23.   On April 14, 2020 at 2:38 p.m. CST, AT&T customer L.L.
had been using his cell phone in the Corona, California
region when the SIM swap occurred.        The cell phone number then
became active in the South Florida region.          L.L. did not
authorize the SIM swap and was unaware of anyone who would be
using his cell phone number in Florida.         After the SIM swap,
unknown subjects successfully gained access to L.L.'s Fidelity
bank account and attempted to withdraw the total amount in the
account, approximately $90,000.       Around the time of the SIM
swap, surveillance video showed Hayden sitting in the store
located in Missouri City, Texas, interacting with his cell
phone and the OPUS tablet.
     24.   On April 14, 2020 at approximately 3:19 p.m. CST, AT&T
customer E.M. was using his iPhone 11 in the Big Spring, Texas
area when the SIM swap occurred.        Once the SIM was completed,
the cell phone number then became active in the South Florida
area on an iPhone 6S where calls were made to Chase Bank,
Square, Citibank, and Chase Bank.        E.M. realized his cell phone
stopped working on April 14, 2020 but thought it was because he
had dropped his phone and believed the SIM card may have become
   Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 13 of 17




dislodged.    When E.M. came within range of a wireless signal he
received an e-mail that his Capital One credit card had been
maxed out to $11,000.    He also realized that his passwords had
changed on his e-mail account and financial accounts.           E.M.
noted a Zelle transaction from his Chase Bank account to Wells
Fargo totaling $4,950.     His Venmo account had a wire of $2,500,
and his CashApp account had a total of $5,600 of unauthorized
transactions.    There was also a declined charge for $80 to
Verizon and $210 to Best Buy.      E.M. neither authorized a SIM
swap nor was he aware of an iPhone 6S on his account.           Just
before the time of the SIM swap, surveillance video inside the
Mobilelink store showed Hayden take the OPUS tablet and walk
outside to meet an unknown individual.        Hayden remained outside
out of clear view of the camera for the duration of the SIM swap
transaction on E.M. 's account.
     25.     On April 16, 2020 at approximately 1:11 p.m. CST, AT&T
customer C.C. had been using her cell phone in the Chicago,
Illinois area on an iPhone 8 prior to the SIM swap.           After the
SIM swap the account became active in the South Florida region
on an Emblem Solutions U202AA phone.        C.C. received a text
message indicating that her SIM card had been swapped and then
the phone lost service.     C.C. attempted for several hours to
rectify the situation, restoring service on April 18, 2020.
C.C.'s Chase bank account password changed and she subsequently
froze the account.    C.C. neither authorized a SIM swap nor was
she aware of anyone in the South Florida region would have had
access to her account.
    Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 14 of 17




     E.    Other SIM swaps conducted by GH1529
     26.   On January 15, 2020, AT&T customer D.K. had been using
her cell phone in the Pennsylvania area prior to the SIM swap on
an iPhone 10.    After the SIM swap occurred, her account became
active in the Atlanta, Georgia area.        Subsequent to the SIM
swap, calls were made to Citibank, Barclays Bank, Home Depot
Consumer Credit Card, Lowe's, Capital One, Chase Bank, and AT&T.
D.K. noticed her phone was not working and called Barclay Bank
who informed her that approximately $14,749 in transactions were
attempted at numerous locations to include Walmarts in the
Atlanta, Georgia area.     D.K. also saw that a Syngony Bank
account was opened in her name and a transaction to pay for
plastic surgery was attempted.       She also received notification
that a Home Depot credit card, Wayfare, and Comenity Capital
Bank account had been attempted to be opened in her name.
     27.   On March 23, 2020, AT&T customer J.M. had been using
his Samsung Galaxy S7 Active in the Oklahoma City, Oklahoma area
prior to the SIM swap.     At approximately 7:21 p.m. a SIM swap
was conducted, after which the account became active in the
South Florida area on an iPhone 6S.        A total of $43,301.37 in
fraudulent transactions were attempted in J.M.'s Fidelity
Investments account and several accounts opened in his name at
Wells Fargo, JP Morgan Chase, TD Bank, and GoBank. American
Express and Citibank also called J.M. advising of a platinum
account owned in his name.      Based on information provided by
Fidelity Investments, on March 24, 2020 a 2FA code was sent to
J.M. 's cell phone and the password was subsequently reset.            Then
   Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 15 of 17




a wire was initiated for $8,650 to a Wells Fargo Bank account in
J.M.'s name.   A second wire was initiated for $8,150 to a
Citibank account in J.M.'s name.       A third wire was initiated to
transfer $7,966.37 to a TD Bank account in J.M.'s name.           A
fourth wire was initiated for $5,675 to a Go Bank account in
J.M.'s name.   A fifth wire was initiated for $5,190 to a JP
Morgan Chase Bank account in J.M.'s name.         A sixth wire was
initiated for $7,670 to an Evolve Bank and Trust account in
J.M.'s name.   J.M. was also a cosigner on his daughter's Bank of
America account which saw an unauthorized $300 wire.           J.M.
confirmed that he did not authorize a SIM swap and was not aware
of anyone in the South Florida area who he would have authorized
to use his phone number.     Call logs for the Mobilelink store
show no incoming calls received around the time of the swap.
     28.   On April 2, 2020, AT&T customer K.B. had been using
her iPhone X in the Austin, Texas region when her SIM card was
swapped and the account became active in the South Florida
region on a Samsung SM-G920V.      Around the time of the SIM swap,
K.B. received a large number of spam e-mails.          K.B. used another
phone to call AT&T believing that she had forgotten to pay her
cell phone bill.    After paying the bill, service to her account
had not been restored.     K.B. attempted to call Fidelity
Investments the same day because she had approximately $5
million in the account.     Fidelity advised her that there were
$49,371.67 in wire attempts on her account which were prevented.
Records from Fidelity Investments indicate that on April 2,
2020, a 2FA was sent to K.B.'s registered cell phone.           Wire
    Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 16 of 17




instructions were added to send $14,468 to a Citibank account in
K.B.'s name.       A second wire was initiated for $18,300 to a Bank
of America account in K.B.'s name.        A third was wire was
initiated for $16,243.67 to a JP Morgan Chase Bank in K.B. 's
name.    Between April 2 and April 8, 2020, Fidelity Bank received
multiple calls regarding the status of the wire transfers.               On
her Bank of America account there were numerous Zelle transfers
totaling $3,500; which was later reimbursed by Bank of America.
K.B. did not authorize a SIM swap on her account nor was she
aware of anyone using a Samsung phone in the South Florida area.
Call logs for the Mobilelink store show no incoming calls
received around the time of the swap.
        29.    On April 13, 2020, AT&T customer P.B. had been using
her phone in the Frisco, Texas area when his SIM card was
swapped and his account became active in the South Florida area.
Just before the swap, P.B. saw a text message from Fidelity
Investments advising of wire attempts made on her account for
$9,852 and $4,000.       The $9,800 wire went through but the $4,000
attempt was delayed for verification.         Records from Fidelity
confirmed that on April 13, 2020 2FA was initiated to P.B. 's
registered cell phone number.       Shortly thereafter a $9,852 wire
transfer was processed to a BBVA account in P.B. 's name.            A
$4,200 wire transfer was initiated to Go Bank in the name of
Junior Augustin, 1350 NW 132nd Street, Apartment 200, Miami, FL
33167.        Fidelity Investments was able to delete the wire to Go
Bank before it was funded.       J.M. did not authorize a SIM swap
Case 4:20-cr-00476 Document 1 Filed on 06/11/20 in TXSD Page 17 of 17
